ACCEPTED
                                                                                                 01-13-00267-CV
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             4/2/2015 4:09:54 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                          CLERK

                               CASE NO. 01-13-00267-CV
                                ____________________
                                                                              FILED IN
                           IN THE COURT OF APPEALS                     1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                            FIRST JUDICIAL DISTRICT
                                                                       4/2/2015 4:09:54 PM
                                HOUSTON, TEXAS
                                                                       CHRISTOPHER A. PRINE
                         ________________________________                      Clerk

        JAY H. COHEN, INDIVIDUALLY AND AS TRUSTEE OF THE JHC
                        TRUSTS I AND II, Appellant

                                             v.

                       SANDCASTLE HOMES, INC., Appellee
                           ________________________


                        On Appeal from the 234th District Court
                                 Harris County, Texas
                   Trial Court Case Nos. 2010-20973A & 2010-20973B


       NOTICE OF APPEARANCE OF SPECIAL LITIGATION COUNSEL

TO THE HONORABLE COURT OF APPEALS:

       NOW COME Charles M.R. Vethan and Joseph L. Lanza of the Vethan Law Firm

PC, and hereby file this appearance as Special Litigation Counsel for Ron Sommers

Chapter 7 Trustee for Alabama & Dunlavy, Ltd., Flat Stone II, Ltd., and Flat Stone, Ltd.

in the above-styled matter.

       Counsel requests that all copies of all notices on all matters and all papers served or

required to be served in this case, including all documents required to be served upon all

Parties be given to and served upon said counsel at the undersigned address.

       PLEASE TAKE FURTHER NOTICE that Ron Sommers Chapter 7 Trustee for

Alabama & Dunlavy, Ltd., Flat Stone II, Ltd., and Flat Stone, Ltd. requests the Clerk of

Notice Of Appearance                                                                Page 1 of 2
the Court place the names and addresses of the undersigned attorneys on any service list to

be prepared or existing in this cause.

                                                  Respectfully submitted,

                                                  VETHAN LAW FIRM, PC

                                                  By: /s/ Charles M.R. Vethan
                                                          Charles M.R. Vethan
                                                          Texas Bar No. 00971852
                                                          Joseph L. Lanza
                                                          Texas Bar No. 00784447
                                                          3501 Allen Parkway
                                                          Houston, Texas 77019
                                                          Tel (713) 526-2222
                                                          Fax (713) 526-2230
                                                          edocs@vwtexlaw.com
                                                   Attorneys for Ron Sommers Chapter 7
                                                   Trustee for Alabama & Dunlavy, Ltd.,
                                                   Flat Stone II, Ltd., and Flat Stone, Ltd.


                             CERTIFICATE OF SERVICE

       The undersigned certifies that on April 2, 2015, a true and correct copy of the

foregoing Notice was served electronically on all parties registered to receive electronic

notice of filings in these cases via this Court’s ECF notification system, and via First Class

U.S. Mail upon all parties listed on the attached Service List.



                                                      /s/ Charles M.R. Vethan
                                                          Charles M.R. Vethan




Notice Of Appearance                                                                Page 2 of 2